Citation Nr: 1029916	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, 
including 13 months of service in the Republic of Vietnam.  His 
decorations include the Purple Heart and the Combat Infantryman 
Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above claim.  In June 2010, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge.  


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his 
military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(d) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection for tinnitus.  This 
award represents a complete grant of the benefit sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran contends that his tinnitus was caused by in-service 
exposure to infantry noise during combat and training.  
Specifically, he reports that during military service, he was 
constantly exposed to noise from bombs, grenades, rifle fire, 
mortar fire, artillery, and gunship airplanes.  See March 2005 VA 
examination report and June 2010 Board hearing transcript.  He 
has also reported that while he cannot remember the specific date 
of onset of his tinnitus, it has been ongoing since service.  See 
June 2010 Board hearing transcript. 

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), any Veteran who engaged in combat during active service 
may submit satisfactory lay or other evidence as sufficient proof 
of service connection if the evidence is consistent with the 
facts circumstances, conditions, and hardships of such service, 
even though there is no official record of such in-service 
incurrence or aggravation.  This presumption, however, does not 
warrant an automatic grant of service connection, but rather, 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran's DD-214 reveals indicates that he 
served in the Republic of Vietnam for 13 months, was assigned to 
the light weapons infantry unit during service, and was awarded a 
Purple Heart and a Combat Infantryman Badge.  As such, the record 
clearly indicates that the Veteran was exposed to combat, and 
accordingly, his assertions regarding events during combat are to 
be presumed if consistent with the time, place, and circumstances 
of such service, thereby relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  Here, because the Veteran's reports of 
in-service exposure to noise from bombs, grenades, rifle fire, 
mortar fire, artillery, and gunship airplanes during the Vietnam 
War are consistent with the circumstances, conditions, and 
hardships of his service, VA must accept that he incurred the in-
service injury.

The Veteran's service treatment records are devoid of evidence of 
treatment for, or complaints of, tinnitus.  However, on his May 
1969 the Veteran report of medical history, the Veteran reported 
having hearing loss.  

Post-service, the Veteran has received no treatment for tinnitus.  
In this regard, however, the Board notes that, at his June 2010 
hearing, the Veteran reported that he had not sought any such 
treatment because he could not afford it.  

The Veteran was afforded a VA audiological examination in March 
2005.  At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims file, noting 
that the Veteran had hearing within normal limits at separation.  
The examiner also noted the Veteran's reports of in-service 
exposure to noise from grenade launchers, rifle fire, and 
artillery while in combat, and that he had suffered a burst 
eardrum and a concussion in August 1968 when grenades were thrown 
at close range during combat.  Additionally, the examiner 
reported that, following separation from service, the Veteran had 
a 10 to 15 year history of occupational noise exposure to 
carpentry noise, and a five year history of occupational noise 
exposure while working with concrete.  Finally, the examiner 
noted the Veteran's reports of having bilateral tinnitus 
approximately 5 times a week, which lasted 30 to 45 minutes at a 
time, since about 1975.  Significantly, however, the examiner did 
not provide an opinion as to the etiology of any tinnitus 
present.  

Thereafter, at his June 2010 hearing, the Veteran again reported 
that he had suffered a burst eardrum and a concussion during 
service when a grenade was thrown at close range during combat.  
Additionally, the Veteran stated that he continued to have 
ringing in his ears about five times a week for 30 to 45 minutes 
per episode, and that had been having such episodes for about 20 
to 25 years.  Moreover, the Veteran reported that he first began 
experiencing ringing in his ears during military service and that 
it had been ongoing since.  In regard to his in-service noise 
exposure, the Veteran stated that he had constant exposure to 
noise from bombs, grenades, rifle fire, mortar fire, artillery, 
and gunship airplanes.  Finally, as noted above, the Veteran 
reported that he had not sought treatment for his tinnitus 
following separation from service because he could not afford 
such treatment.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's tinnitus was caused by his 
in-service noise exposure.  In this regard, the Board notes that 
the Veteran is competent to report the symptoms of tinnitus.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled, or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he has 
experienced ringing in his ears since service.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting exposure to noise during service and a 
continuity of tinnitus symptomatology since service.  In this 
regard, the Board notes that it is facially plausible that he had 
significant exposure to noise from bombs, grenades, rifle fire, 
mortar fire, artillery, and gunship airplanes, while in service, 
especially given his exposure to combat while in the light 
weapons infantry unit during Vietnam.  Moreover, as discussed 
above, given the Veteran's combat service, VA must accept that he 
incurred the in-service injury because his reports of in-service 
exposure to noise from bombs, grenades, rifle fire, mortar fire, 
artillery, and gunship airplanes during the Vietnam War are 
consistent with the circumstances, conditions, and hardships of 
his service.  As such, after a careful review of all of the 
evidence of record, the Board, in its role as a finder of fact, 
finds that the Veteran's reports of in-service noise exposure and 
a continuity of symptomatology since service are persuasive 
evidence regarding the onset and etiology of his tinnitus. 

Accordingly, the Board finds that the Veteran's tinnitus cannot 
be reasonably disassociated from his noise exposure during 
service, and he meets all of the elements required for service 
connection.  He currently has tinnitus and he has consistently 
reported the incidents in service that caused this condition, as 
is evidenced by the March 2005 VA examination report and his 
testimony at his June 2010 Board hearing, and which is further 
bolstered by his combat service in Vietnam.  Moreover, he has 
provided competent and credible evidence of a continuity of 
symptomatology since service.  Accordingly, applying the benefit 
of the doubt doctrine, all doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102 (2009).  Therefore, the Veteran's 
claim for service connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


